Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Nov 2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Edelman on 12 May 2022.

The application has been amended as follows: 
Claims
The claims are amended as follows:

1.(Currently amended) A semiconductor substrate processing apparatus, comprising:
a housing enclosing a process chamber;
 a plasma source unit connected to the housing, the plasma source unit including: 
a shower head; and 
a fixing ring positioned to support the shower head,
wherein the shower head includes an upper electrode and an electrode support on the upper electrode, the upper electrode and the electrode support being mounted on the fixing ring, and includes injection holes passing through part of the upper electrode and the electrode support and configured to inject gas into the chamber, 
wherein the upper electrode includes an inner electrode that vertically overlaps with the electrode support and an outer electrode that does not vertically overlap with the electrode support, and
wherein the fixing ring supports the outer electrode and does not overlap the inner electrode; 
an electrostatic chuck connected to the housing and including a lower electrode and a dielectric layer, the electrostatic chuck for mounting a semiconductor substrate thereon; and
 a ring unit mounted on an edge portion of the electrostatic chuck, and including a focus ring and a cover ring surrounding the focus ring, 
wherein: 
one of the lower electrode and the upper electrode is connected to a high frequency power supply, and the other of the lower electrode and the upper electrode is connected to ground, 
the focus ring has an inner side surface, and an opposite outer side surface that contacts the cover ring, and a width between the inner side surface and the outer side surface of the focus ring is a first width, 
the cover ring has an inner side surface that contacts the outer side surface of the focus ring, and an outer side surface, and a width between the inner side surface and the outer side surface of the cover ring is a second width,
the first width is between 2 and 10 time the second width, 
the cover ring has a size and positioning to have an outermost circumferential side surface that vertically overlaps the fixing ring from a top-down view, 
the focus ring does not vertically overlap the fixing ring from the top-down view, 
the focus ring has a two-layer structure that includes a doped silicon layer having a first thickness as an upper layer and an Al2O3 layer having a second thickness as a lower layer;
a top surface of the focus ring is coplanar with a top surface of the cover ring, and a bottom surface of the focus ring is coplanar with a bottom surface of the cover ring,
the dielectric layer has a third thickness,
the third thickness is at least 50% greater than the second thickness, and 
the focus ring has a resistivity of about 100 Ω-cm.
Election/Restrictions
Independent claims 1 and 12 are allowable. The restriction requirement among Species 4-7, as set forth in the Office action mailed on 26 May 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 26 May 2021 is withdrawn.  Claims 2 and 15 , directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 6, 9, 10, 12, 15, 16, 17, 18, 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, closest prior art of record (viz. Midorikawa (US 2009/0078196) in view of Tawara et al (JP 2003-257935){hereinafter Tawara} [or Tawara in view of Midorikawa] and Dhindsa et al (US 2011/0070743) {hereinafter Dhindsa}, Koshiishi (US 2007/0215279), Jeon et al (US 2014/0251956){hereinafter Jeon} and Moriya et al (US 2006/0170078)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "an upper electrode and an electrode support on the upper electrode, the upper electrode and the electrode support being mounted on the fixing ring…wherein the upper electrode includes an inner electrode that vertically overlaps with the electrode support and an outer electrode that does not vertically overlap with the electrode support, and wherein the fixing ring supports the outer electrode and does not overlap the inner electrode…the cover ring has a size and positioning to have an outermost circumferential side surface that vertically overlaps the fixing ring from a top-down view…a top surface of the focus ring is coplanar with a top surface of the cover ring, and a bottom surface of the focus ring is coplanar with a bottom surface of the cover ring", in the context of other limitations of the claim (i.e. the detailed specific structural positional/mechanical relationships of the upper electrode comprising the inner and outer electrode, fixing ring, focus ring and cover ring with respect to one another and the specific material structure of the focus ring).
Regarding independent claim 12, closest prior art of record (viz. Midorikawa (US 2009/0078196) in view of Tawara et al (JP 2003-257935){hereinafter Tawara} [or Tawara in view of Midorikawa] and Dhindsa et al (US 2011/0070743) {hereinafter Dhindsa}, Koshiishi (US 2007/0215279), Jeon et al (US 2014/0251956){hereinafter Jeon}, Dorf et al (US 2019/0228952){hereinafter Dorf} and Nishimoto et al (US 2005/0042881){hereinafter Nishimoto}) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “an upper electrode and an electrode support on the upper electrode, the upper electrode and the electrode support being mounted on the fixing ring…wherein the upper electrode includes an inner electrode that vertically overlaps with the electrode support and an outer electrode that does not vertically overlap with the electrode support, and wherein the fixing ring supports the outer electrode and does not overlap the inner electrode…the cover ring has a size and positioning to have an outermost circumferential side surface that vertically overlaps the fixing ring from a top-down view…a top surface of the focus ring is coplanar with a top surface of the cover ring, and a bottom surface of the focus ring is coplanar with a bottom surface of the cover ring", in the context of other limitations of the claim (i.e. the detailed specific structural positional/mechanical relationships of the upper electrode comprising the inner and outer electrode, fixing ring, focus ring and cover ring with respect to one another and the specific material structure of the focus ring).
See also Applicant’s remarks 23 Nov 2021 page 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsumoto et al. (US 2013/0284371 A1) teaches an inner electrode (34b, Fig. 4), an outer electrode (136a, Fig. 4), and an electrode support (38b, Fig. 4) (para. [0090], [0096]), but does not teach a cover ring and the allowable subject matter regarding the specific relationship of the upper electrode, focus ring, cover ring, and fixing ring with respect to one another as discussed above.
Yoshida et al. (US 2015/0245460 A1) teaches an inner electrode (34a, Fig. 1), outer electrode (34b, Fig. 1), electrode support (34a2, Fig. 1), focus ring (FR), cover ring but does not teach the allowable subject matter regarding the specific relationship of the upper electrode, focus ring, cover ring, and fixing ring with respect to one another as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716